

	

		II

		109th CONGRESS

		2d Session

		S. 2252

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2006

			Mr. Enzi (for himself

			 and Mr. Thomas) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To designate the National Museum of Wildlife Art, located

		  at 2820 Rungius Road, Jackson, Wyoming, as the National Museum of Wildlife Art

		  of the United States.

	

	

		1.National Museum of Wildlife

			 Art of the United States

			(a)DesignationThe National Museum of Wildlife Art,

			 located at 2820 Rungius Road, Jackson, Wyoming, shall be known and designated

			 as the National Museum of Wildlife Art of the United

			 States.

			(b)ReferencesAny reference in a law, map, regulation,

			 document, paper, or other record of the United States to the museum referred to

			 in subsection (a) shall be deemed to be a reference to the National Museum of

			 Wildlife Art of the United States.

			

